16‐2189‐cv 
MacNeil v. Berryhill 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                          
                                 August Term 2016 
 
                (Argued: May 2, 2017             Decided: August 24, 2017) 
                                             
                                    No. 16‐2189 
                                             
                      –––––––––––––––––––––––––––––––––––– 
                                             
             SHARON MACNEIL, on her own behalf and on behalf of her minor 
                             children A.T.M. and C.E.M., 
                                             
                                 Plaintiff‐Appellant, 
                                             
                                          ‐v.‐ 
                                             
             NANCY A. BERRYHILL, Acting Commissioner of Social Security, 
                                             
                                Defendant‐Appellee. 
                                             
                      –––––––––––––––––––––––––––––––––––– 
 
Before:        WALKER, LIVINGSTON, and LYNCH, Circuit Judges.   
 
        Plaintiff‐Appellant Sharon MacNeil (“MacNeil”) brought suit pursuant to 
42  U.S.C.  §  405(g)  challenging  a  decision  by  the  Commissioner  of  the  Social 
Security  Administration  that  her  children—twins  conceived  via  in  vitro 
fertilization  eleven  years  after  her  husband  died—were  ineligible  for  survivors’ 
insurance benefits.    The United States District Court for the Northern District of 
New York (Sharpe, J.) affirmed the agency’s decision, concluding that under the 
applicable  provisions  of  New  York’s  Estates,  Powers  and  Trusts  Law  (“EPTL”) 
the children were not entitled to inherit under New York state intestacy law, and 

                                            1 
so  were  not  children  of  the  deceased  wage  earner  within  the  meaning  of  the 
relevant Social Security Act provisions.    We agree and accordingly AFFIRM the 
district court’s judgment.     
         
        Judge LYNCH concurs in the judgment and in the opinion of the Court and 
files a separate concurring opinion.     
 
                                         FARA  TABATABAI  (Hagit  M.  Elul,  on  the 
                                         brief),  New  York,  New  York,  for 
                                         Plaintiff‐Appellant. 
 
                                         SANDRA  M.  GROSSFELD  (Stephen  P.  Conte, 
                                         on  the  brief),  New  York,  New  York,  for 
                                         Grant  C.  Jaquith,  Acting  United  States 
                                         Attorney  for  the  Northern  District  of  New 
                                         York,      Syracuse,    New       York,      for 
                                         Defendant‐Appellee. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Plaintiff‐Appellant  Sharon  MacNeil  (“MacNeil”)  conceived  twins  via  in 

vitro fertilization eleven years after her husband, the donor spouse, died.    After 

the  children—A.T.M.  and  C.E.M.—were  born,  MacNeil  filed  applications  for 

child’s  survivors’  benefits,  based  on  her  husband’s  earnings  history,  with  the 

Social  Security  Administration  (“SSA”).    As  relevant  here,  the  SSA  has 

interpreted  the  governing  statute—in  an  interpretation  upheld  by  the  Supreme 

Court—to  treat  an  individual  as  a  child  of  the  decedent‐insured,  and  thus 

potentially  eligible for  survivors’  benefits,  if  that  individual  would  inherit  from 




                                             2 
the  decedent  under  the  intestacy  law  of  the  state  in  which  the  insured  was 

domiciled.    An  Administrative  Law  Judge  (“ALJ”)  denied  the  twins’ 

applications for benefits, concluding that, under the version of the New York law 

in  effect  at  the  time  of  the  decision,  children  conceived  and  born  after  a 

decedent’s death were not entitled to inherit by intestacy.     

      MacNeil then filed suit in the United States District Court for the Northern 

District  of  New  York  challenging  this  determination,  and  the  district  court 

affirmed  the  agency’s  view.    We  agree  with  the  district  court  that,  under  the 

applicable provisions of New York’s Estates, Powers and Trusts Law (“EPTL”) in 

effect at and prior to the time of the agency’s final decision, A.T.M. and C.E.M. 

were not entitled to inherit from the decedent in intestacy.    In the absence of any 

showing of other grounds for eligibility for child’s survivors’ benefits under the 

Social Security Act, we affirm the judgment of the district court.     

                                   BACKGROUND 

                               I.    Factual Background1 

      Sharon  and  Eric  MacNeil  were  married  on  October  1,  1994,  a  year  after 

they  graduated  from  college.    Several  months  into  their  marriage,  Eric  was 

      1    The factual background presented here is derived from undisputed facts from 
the administrative record of the agency proceedings, as filed by the SSA in the district 
court.     


                                            3 
diagnosed  with  non‐Hodgkin’s  lymphoma  at  the  age  of  23.    The  couple, 

knowing  that  the  cancer  might  be  terminal  or  that  treatment  might  render  Eric 

sterile, decided to bank Eric’s sperm.    Eric died intestate on May 24, 1996, at age 

24.    In  June  2007,  eleven  years  after  Eric’s  death,  Sharon  underwent  in  vitro 

fertilization  using  the  stored  sperm.    She  gave  birth  to  twins,  A.T.M.  and 

C.E.M., on February 14, 2008.     

                                 II.    Procedural History 

       On  October  8,  2009,  MacNeil  filed  separate  applications  for  child’s 

survivors’ benefits for her twins with the SSA, based upon the wage earnings of 

their  deceased  father.    The  SSA  denied  these  applications,  and  MacNeil  then 

sought  a  hearing  before  an  ALJ.    The  only  question  presented  before  the  ALJ 

was a legal one: whether A.T.M. and C.E.M. qualified as “child[ren]” under the 

Social Security Act.    The ALJ concluded that, though it was uncontested that the 

twins were biologically Eric MacNeil’s children, they were not entitled to inherit 

under  the  applicable  provisions  of  New  York  intestacy  law  because  they  were 

conceived  after  Eric’s  death.    As  a  result,  on  February  14,  2013,  the  ALJ  issued 

two separate and identical decisions denying MacNeil’s applications for each of 




                                              4 
her children.    The SSA’s Appeals Council denied MacNeil’s paired petitions for 

review.     

       On November 18, 2014, MacNeil filed suit against the Commissioner of the 

SSA  in  the  United  States  District  Court  for  the  Northern  District  of  New  York, 

seeking  review  of  the  agency’s  final  determination  under  42  U.S.C.  § 405(g).   

The  magistrate  judge  (Hummel,  M.J.)  issued  a  Report  &  Recommendation 

(“R&R”)  proposing  that  the  SSA’s  denial  of  benefits  be  affirmed.    The  district 

court  (Sharpe,  J.)  adopted  the  R&R  in  full  and  dismissed  MacNeil’s  complaint.   

On June 24, 2016, MacNeil timely appealed.     

                                     DISCUSSION 

       When reviewing a final decision of the Commissioner in a Social Security 

benefits case, this Court examines the administrative record de novo to determine, 

as relevant here, whether the SSA applied the correct legal standard.    See Pollard 

v. Halter, 377 F.3d 183, 188 (2d Cir. 2004); see also 42 U.S.C. § 405(g). 

                                             I 

       The  Social  Security  Act  affords  “a  monthly  benefit  for  designated 

surviving  family  members  of  a  deceased  insured  wage  earner,”  including 

children of the deceased.    Astrue v. Capato ex rel. B.N.C., 566 U.S. 541, 132 S. Ct. 




                                             5 
2021, 2027 (2012); see also 42 U.S.C. § 402(d).    In a definitional section, the Social 

Security Act provides that “[i]n determining whether an applicant is the child . . . 

of a fully . . . insured individual for purposes of th[e] subchapter [governing, inter 

alia,  survivors’  benefits],  the  Commissioner  of  Social  Security  shall  apply  such 

law  as  would  be  applied  in  determining  the  devolution  of  intestate  personal 

property  . . .  by  the  courts  of  the  State  in  which  [the  decedent  insured]  was 

domiciled  at  the  time  of  his  death.”    42  U.S.C.  §  416(h)(2)(A).    Thus,  the  SSA 

has  explained,  an  applicant  for  child’s  survivors’  benefits  may  qualify  if  the 

applicant  “could  inherit  the  insured’s  personal  property  as  his  or  her  natural 

child under State inheritance laws.”    20 C.F.R. § 404.355(a)(1); see also Capato, 132 

S. Ct. at 2033‐34 (upholding the SSA’s interpretation as reasonable under Chevron 

v. NRDC, 467 U.S. 837 (1984)).     

       Under  its  internal  regulations,  the  SSA  applies  the  version  of  state  law 

most beneficial to the applicant, looking to “the version of State law that was in 

effect at the time the insured died, or any version of State law in effect from the 

first month for which [the applicant] could be entitled to benefits up until [the] 

final  decision  on  [the]  application.”    20  C.F.R.  § 404.355(b)(4).    In  adjudicating 

the  merits  of  the  applications  filed  on  A.T.M.  and  C.E.M.’s  behalf,  the  ALJ 




                                              6 
invoked the version of the EPTL in effect at the time of his decision in 2013, and 

the parties agree that this version of the EPTL properly applies to this case.     

                                                II 

       The  parties’  arguments  on  appeal  center  on  two  sections  of  New  York’s 

EPTL.    Section 4‐1.1 provides the general rules for distribution of property “not 

disposed  of  by  will”  via  intestacy.    See  EPTL  §  4‐1.1  (“The  property  of  a 

decedent  not  disposed  of  by  will  shall  be  distributed  as  provided  in  this 

section.”).    As  relevant  here,  subsection  (a)  of  Section  4‐1.1  sets  out  the  basic 

rules for allocating a decedent’s property “[i]f a decedent is survived by” various 

relatives  including  the  “spouse,”  “issue,”  “parents,”  and  “grandparents.” 2   

Subsection (b) then states that, in making an intestate distribution, the decedent’s 

half‐relatives  “shall  be  treated  as  if  they  were  [full]  relatives.”    Id.  §  4‐1.1(b).   

Similarly, subsection (c), the subsection at the center of the dispute between the 

parties in this case, also identifies individuals who are appropriately included as 

members  of  the  class  of  distributees.    This  subsection  provides  that 




       2   For instance, this subsection provides that if a decedent is survived by a spouse 
and issue, $50,000 and one‐half of the residue goes to the spouse with the balance to the 
issue,  whereas  in  the  case  of  a  decedent  who  is  survived  by  one  or  both  parents,  no 
spouse  and  no  issue,  the  whole  goes  to  the  surviving  parent  or 
parents.   EPTL § 4‐1.1(a).     


                                                7 
“[d]istributees of the decedent, conceived before his or her death but born alive 

thereafter, take as if they were born in his or her lifetime.”    Id. § 4‐1.1(c). 

       The second section, Section 4‐1.2, governs the circumstances under which 

“non‐marital  children”  are  considered  legitimate  issue  under  the  provisions  of 

intestacy law.    Under this provision, a “non‐marital child is the legitimate child 

of  his  mother  so  that  he  and  his  issue  inherit  from  his  mother  and  from  his 

maternal kindred,” just as a marital child does.    Id. § 4‐1.2(a)(1).    A non‐marital 

child  can  also  be  the  legitimate  child  of  his  father  “so  that  he  and  his  issue 

inherit”  by  the  terms  of  this  provision,  but  only  in  specified  circumstances 

including,  as  relevant  here,  where  paternity  is  “established  by  clear  and 

convincing  evidence,”  such  as  “evidence  derived  from  a  genetic  marker  test.”   

Id. § 4‐1.2(a)(2)(C)(i).     

       The  agency  argues  that  Section  4‐1.1(c),  which  specifically  provides  for 

distribution of an intestate’s property to children conceived before the decedent’s 

death who are born thereafter, by implication excludes those children conceived 

after  the  decedent’s  death.    MacNeil  argues,  in  contrast,  that  her  twins  are 

entitled  to  inherit  as  “non‐marital  children”  under  Section  4‐1.2  because  Eric’s 

biological paternity has been clearly established by genetic testing.    In her view, 




                                              8 
Section 4‐1.1(c)  does  not  prevent  posthumously  conceived  children  from 

inheriting via intestacy because the subsection does not expressly state that only 

distributees  conceived  before  the  decedent’s  death  are  entitled  to  inherit.   

Moreover,  she  argues,  Section  4‐1.2,  which  provides  in  relevant  part  that  “[a] 

non‐marital child is the legitimate child of his father so that he . . . inherit[s] . . . if 

paternity  has  been  established  by  clear  and  convincing  evidence,”  such  as 

“evidence  derived  from  a  genetic  marker  test,”  is  applicable  by  its  terms.   

Id. § 4‐1.2(a)(2)(C)(i). 

       “The  starting  point  of  statutory  interpretation  is,  of  course,  plain 

meaning.”    People v. Owusu, 93 N.Y.2d 398, 401 (1999).    “It is well settled that ‘a 

statute or legislative act is to be construed as a whole, and all parts of an act are 

to  be  read  and  construed  together.’”    N.Y.  State  Psychiatric  Ass’n,  Inc.  v.  N.Y. 

State  Dep’t  of  Health,  19  N.Y.3d  17,  23‐24  (2012)  (quoting  N.Y.  Stat.  §  97).   

Interpretation  of  one  provision  of  a  statute  thus  “cannot  be  divorced  from  its 

statutory context.”    In re Avella v. City of New York, 2017 WL 2427307, 2017 N.Y. 

Slip. Op. 04383, at *7 (June 6, 2017).    “[E]ach section . . . must be considered and 

applied in connection with every other section . . . so that all will have their due, 

and conjoint[,] effect.”    N.Y. State Psychiatric Ass’n, 19 N.Y.3d at 24; see also N.Y. 




                                              9 
Stat.  § 98  (“All  parts  of  a  statute  must  be  harmonized  with  each  other  .  .  .  and 

effect  and  meaning  must  .  .  .  be  given  to  the  entire  statute  and  every  part  and 

word  thereof.”).    As  a  result,  “a  statutory  construction  which  renders  one  part 

meaningless should be avoided.”    In re Springer v. Bd. of Educ. of City Sch. Dist. of 

City of N.Y., 27 N.Y.3d 102, 107 (2016) (quoting Rocovich v. Consol. Edison Co., 78 

N.Y.2d 509, 515 (1991)).    Keeping these principles firmly in mind, we turn back 

to the parties’ arguments.   

       As we have explained, Section 4‐1.1 provides the general rules for intestate 

distribution.    Section  4‐1.1’s  first  subsection  delineates  the  hierarchy  for 

distributing  the  estate  to  the  class  of  individuals  “surviv[ing]”  the  decedent.   

EPTL  § 4‐1.1(a)(1)  (“If  a  decedent  is  survived  by:  (1)  A  spouse  and  issue  . . . .” 

(emphasis  added)).    Survive,  when  used  as  a  transitive  verb,  means  “[t]o  live 

longer  than;  [or]  outlive.”    American  Heritage  Dictionary  of  the  English 

Language 1743 (4th ed. 2000).    More specifically, Black’s Law Dictionary defines 

“surviving” as “[r]emaining alive; living beyond the happening of an event so as 

to entitle one to a distribution of property or income.”    Black’s Law Dictionary 

1675  (10th  ed.  2010).    That  language  necessarily  limits  the  class  of  distributees 

because  the  only  individuals  who  could  “live  longer  than”  the  decedent  or 




                                              10 
“remain alive” after his death are those already alive at the time of the decedent’s 

passing.     

       Read  in  this  context,  Section  4‐1.1(c)’s  import  is  clear.    That  subsection 

provides  that  distributees  “conceived  before  [the  decedent’s]  death  but  born 

alive thereafter take as if they were born in his or her lifetime.”    Said differently, 

Section  4‐1.1(c)  deems  those  children  conceived  before  a  decedent’s  death  but 

born  alive  thereafter  as  having  “survived”  the  decedent,  enabling  these 

individuals  to  take  by  operation  of  Section  4‐1.1(a).    The  treatment  of  other 

potential  distributees  born  after  the  death  of  the  decedent  is  determined  by 

omission:  children  who  did  not  “survive”  the  decedent,  or  are  not  otherwise 

deemed by statute to survive the decedent, do not inherit in intestacy. 

       MacNeil  argues  that  requisite  statutory  authorization  for  inheritance  by 

genetic  children  conceived  after—even  long  after—the  death  of  the  decedent  is 

found  in  Section  4‐1.2.    Under  her  proposed  interpretation,  pursuant  to 

Section 4‐1.2,  a  man’s  genetic  child  may  always  inherit  regardless  of  the  timing 

and  circumstances  of  conception,  so  long  as  paternity  is  clearly  established  by 

genetic  testing.    That  argument  misreads  Section  4‐1.2,  which,  by  its  terms, 

supplies an expansive definition of child legitimacy but nowhere indicates that it 




                                            11 
is meant to expand the class of distributees entitled to take from the estate of an 

intestate  decedent  temporally.    In  other  words,  whereas,  as  the  ALJ  recognized, 

Section 4‐1.1(c)  explicitly  operates  as  an  exception  to  “an  otherwise  clear 

demarcation between the rights of those born during the decedent’s lifetime and 

the  rights of  those  who  [we]re  not”  by expanding  the  class  of  distributees  born 

during the decedent’s lifetime to encompass those born after his death, so long as 

conceived while he lived, see Admin. Rec. 21, 30, Section 4‐1.2 does no such thing.   

That provision does not say that a child born after the death of the genetic father 

may inherit in intestacy, but instead provides the circumstances under which “[a] 

non‐marital child is the legitimate child of his father,” including, among others, 

when “clear and convincing evidence” of genetic paternity exists.    EPTL § 4‐1.2.   

Particularly  set  against  the  clear  language  of  Section  4‐1.1(c),  which  explicitly 

provides  for  expansion  of  the  class  of  distributees based  on  time  of  conception, 

Section 4‐1.2(a)(2) cannot reasonably be read to similarly expand the class. 

       In  effect,  MacNeil  seeks  to  isolate  one  of  Section  4‐1.2’s  several 

mechanisms for establishing paternity and to have this subprovision serve as the 

general  intestate  distribution  rule  for  children  born  after  a  genetic  father  has 

passed away, relegating Section 4‐1.1(c) to a provision that governs in the narrow 




                                            12 
case  in  which  paternity  cannot  be  clearly  established.    There  is  no  reason, 

however, why a distribution  rule drastically expanding the  class  of distributees 

to  include  children  conceived  after  the  death  of  their  genetic  father  would  be 

buried  in  a  subparagraph  to  Section  4‐1.2  when  the  statute  explicitly  provides 

(narrowly)  for  such  a  temporal  expansion  in  Section 4‐1.1(c),  the  preceding 

section.    Nor is it clear why, under MacNeil’s interpretation of Section 4‐1.2, the 

child of an intestate father who is conceived after his death may establish genetic 

paternity (and so, on her theory, inherit), without affording any such mechanism 

for  establishing  the  genetic  maternity  for  a  child  born  after  the  death  of  a 

woman.3     

       MacNeil’s  interpretation  is  also  inconsistent  with  Section  4‐1.2’s 

amendment history.    Prior to 2010, Section 4‐1.2(a)(2), the specific paragraph on 

which  MacNeil  relies,  provided  for  inheritance  by  a  non‐marital  child  in  cases 

where  the  child  was  able  to  establish  (1)  the  “open[]  and  notorious[]” 

       3  The differential effect of MacNeil’s reading of Section 4‐1.2 on men and women 
is  obvious.    Under  her  reading,  a  man’s  genetic  children  are  entitled  to  inherit  in 
intestacy  no  matter  how  long  after  the  man’s  death  they  are  born,  whereas  no  clear 
statutory  mechanism  exists  in  that  section  that  would  permit  a  woman’s  genetic 
children to secure the same entitlement.    (Whether some other mechanism might exist 
for  establishing  genetic  maternity,  see,  e.g.,  T.V.  v.  N.Y.  State  Dep’t  of  Health,  929 
N.Y.S.2d 139,  143‐150  (2d  Dep’t  2011),  is  a  matter  that  we  need  not  address  here,  and 
that  the  New  York  courts  are  unlikely  to  address  in  the  present  context  given  the 
passage, discussed below, of EPTL Section 4‐1.3.)     


                                                13 
acknowledgment of the child by the putative father during that father’s lifetime 

and  (2)  that  genetic  testing  or  other  clear  and  convincing  evidence  proved 

paternity.    See  In  re  Davis,  812  N.Y.S.2d  543,  544‐47  (2d  Dep’t  2006)  (quoting 

EPTL  § 4‐1.2(a)(2)(C));  see  also  In  re  Poldrugovaz,  851  N.Y.S.2d  254,  257‐62  (2d 

Dep’t  2008).    A  non‐marital  child  could  also  inherit  if  a  “court  of  competent 

jurisdiction”  declared  paternity  “during  the  lifetime  of  the  father,”  EPTL 

§ 4‐1.2(a)(2)(A), the father had “signed an instrument acknowledging paternity,” 

or  “a  blood  genetic  marker  test”  establishing  paternity  had  been  administered 

during  the  father’s  lifetime.    In  re  Davis,  812  N.Y.S.2d  at  545  (quoting 

§§ 4‐1.2(a)(2)(B),(D)).    In  2010,  the  New  York  Legislature  amended 

Section 4‐1.2(a)(2) to ease the evidentiary requirements for a non‐marital child to 

establish legitimacy.    Rather than requiring both clear and convincing evidence 

of  paternity  (such  as  a  genetic  marker  test)  and  open  and  notorious 

acknowledgment,  the  2010  amendments  permitted  a  non‐marital  child  to 

establish legitimacy by clear and convincing evidence, defined as including either 

a genetic marker test or open and notorious acknowledgment.    See Seaton v. Cty. 

of  Suffolk,  912  N.Y.S.2d  289,  291  (2d  Dep’t  2010);  2010  N.Y.  Sess.  Laws  Ch.  64 

(A.7899‐A)  (McKinney).    MacNeil’s  contention,  therefore,  amounts  to  an 




                                            14 
argument  that  the  amendment  of  a  subparagraph  of  a  statutory  provision 

dealing  with  paternity  determinations  served  to  revise  the  entirety  of  New 

York’s  intestacy  scheme,  creating  a  default  pursuant  to  which  children  born 

after—even  decades  after—their  genetic  father’s  death  are  properly  within  the 

class of distributees for purposes of intestacy.    But “legislative bodies generally 

do not ‘hide elephants in mouseholes,’” Cruz v. TD Bank, N.A., 22 N.Y.3d 61, 72 

(2013)  (quoting  Whitman  v.  Am.  Trucking  Ass’ns,  Inc.,  531  U.S.  457,  468  (2001)), 

and  MacNeil  has  given  us  no  convincing  reason  to  believe  that  New  York’s 

legislature did just that here.     

       Our  view  of  the  proper  interpretation  of  Sections  4‐1.1(c)  and  4‐1.2(a)(2) 

also  coheres  with  the  background  rules  underlying  the  EPTL.    It  is  a  very 

long‐standing  rule  of  New  York  law  that  an  estate’s  distributees  are  properly 

determined  as  of  the  time  of  the  decedent’s  death.    See  In  re  Bump’s  Will,  234 

N.Y. 60, 64 (1922) (explaining that “heirs” in a will should “be interpreted in its 

natural  sense—those  who  are  heirs  at  the  death  of  the  testator”).    This 

background  rule,  which  fixes  interests  in  an  estate  as  of  the  time  of  the 

decedent’s death, allows estates to determine their distributees and then close, so 

serving the state’s “proper objective” of the “efficien[t]” and “orderly settlement 




                                             15 
of estates.”    See Trimble v. Gordon, 430 U.S. 762, 770‐71 (1977).    And, under our 

reading, Section 4‐1.1(c) gains effect specifically by affording a narrow exception 

to this general background rule. 

       MacNeil’s interpretation—whereby posthumously conceived children may 

inherit  by  intestacy  no  matter  how  long  after  their  father’s  death  they  were 

born—runs,  on  the  other  hand,  directly  counter  to  this  general  rule.    If,  as 

MacNeil suggests, a child conceived decades after the genetic father’s death may 

inherit,  an  estate  might  forever  remain  open  or  subject  to  redistribution.    For 

example, if a decedent who dies intestate is survived only by his or her spouse, 

the  entirety  of  the  decedent’s  estate  goes  to  the  spouse.    EPTL  § 4‐1.1(a)(2).    If 

that  decedent  is  survived  by  his  spouse  and  children,  however,  the  spouse 

receives “fifty thousand dollars and one‐half of the residue,” with the remainder 

being  distributed  to  the  decedent’s  issue.    Id.  § 4‐1.1(a)(1).    Thus,  in  order  to 

accomplish  the  distribution  contemplated  in  Section  4‐1.1(a)  under  her 

interpretation  of  Section  4‐1.2,  a  spouse  in  Sharon  MacNeil’s  position  could  be 

required to return half of the estate (saving fifty thousand dollars for herself) and 

devise  that  portion  to  the  children  born  long  after  her  husband’s  death.   

Redistribution  would  become  yet  more  complicated  where  grandchildren  are 




                                              16 
involved.    See  id.  § 4‐1.1(a)(6)  (discussing  distribution  via  grandparents).    As 

the Supreme Court has observed, it is for precisely this reason that, in states that 

do permit posthumously conceived children to inherit via intestacy, these rights 

are generally qualified by time limits not present in either Section 4‐1.1 or 4‐1.2.   

See Capato, 132 S. Ct. at 2031‐32.4     

       In addition, though we recognize the hazards of using later‐adopted law to 

construe  the  meaning  of  an  earlier  enacted  provision,  see  Pension  Benefit  Guar. 

Corp.  v.  LTV  Corp.,  496  U.S.  633,  650  (1990),  we  note  that  new  Section 4‐1.3, 

enacted  in  2014  after  the  final  agency  decision  in  this  case,  is,  as  one  would 

expect  given  our  analysis  above,  designed  to  provide  a  specific  framework  for 

inheritance  by  children  conceived  by  assisted  reproductive technology  after  the 

passing  of  their  genetic  parent.5    Pursuant  to  this  provision,  a  “genetic  child,” 



       4   As  an  aside,  dicta  in  Capato  align  with  our  interpretation  of  Section  4‐1.1(c).   
There, the Supreme Court recognized that “[i]ntestacy laws in a number of States . . . do 
provide  for  inheritance  by  posthumously  conceived  children.”    Capato,  132  S.  Ct.  at 
2032.    Then,  using  a  “but  see”  signal  in  an  accompanying  footnote,  the  Court  cited 
directly to Section 4‐1.1(c), suggesting that this provision, read most naturally, does not 
grant such inheritance rights.    See id. at 2032 n.9.     
       5   Though  MacNeil  requests  that  we  ask  the  New  York  Court  of  Appeals  to 
resolve whether posthumously conceived children may inherit in intestacy and the SSA 
does  not  oppose  certification,  we  see  no  reason  to  certify  in  this  case.    First, 
“certification  is  not  proper”  where  “there  is  no  split  of  authority  [on  a  question]  and 
sufficient  precedents  exist  for  us  to  make  a  determination.”    Schoenefeld  v.  New  York, 
748  F.3d  464,  470  n.5  (2d  Cir.  2014)  (internal  quotation  marks  and  notations  omitted).   

                                                  17 
defined  as  a  “child  of  the  sperm  or  ova  provided  by  a  genetic  parent,”  may 

inherit  by  intestacy  “if  and  when  such  child  is  born,”  subject  to  certain 

conditions.    EPTL  §  4‐1.3(a)(3).    Among  other  things,  for  the  child  to  inherit, 

the  genetic  parent  must  execute  a  written  instrument  “not  more  than  seven 

years”  prior  to  his  or  her  death  permitting  the  use  of  the  genetic  material  for 

purposes  of  posthumous  conception,  and  the  child  must  be  “in  utero  no  later 

than  twenty‐four  months  after  the  genetic  parent’s  death  or  born  no  later  than 

thirty‐three months after the genetic parent‘s death.”    Id. §§ 4‐1.3(b)(1)(A), (b)(4).   

Moreover,  recognizing  the  implications  of  Section  4‐1.1(c)  described  above, 

Section 4‐1.3(b) specifically provides that a “genetic child” is deemed issue of the 

genetic parent for purposes of inheritance law “notwithstanding paragraph (c) of 

[S]ection 4‐1.1 of this part,” language notably absent from Section 4‐1.2(a)(2)(C), 

the provision for non‐marital children on which MacNeil relies.   

       Finally,  MacNeil  fails  to  address  the  impact  that  her  interpretation  of 

Section  4‐1.2  would  have  on  the  interpretation  of  other  provisions  of  the  EPTL.   

See,  e.g.,  EPTL  §§  2‐1.3  (addressing  dispositions  to  adopted  and  posthumous 

children as members of a class); 5‐3.2 (concerning the effect of the birth of a child 

Second, after the adoption of Section 4‐1.3, the New York law governing future cases is 
clear,  and thus we  cannot say that the  question  is  of sufficient  importance to the  state 
and state public policy choices to warrant certification.    See id. at 470. 


                                              18 
after  the  execution  of  a  will);  5‐4.5  (concerning  the  rights  of  family  members 

resulting  from  wrongful  acts  causing  the  decedent’s  death).    For  example, 

Section  5‐3.2(b)  defines  an  “after‐born  child”  as  a  “child  of  the  testator  born 

during  the  testator’s  lifetime  or  in  gestation  at  the  time  of  the  testator’s  death.”   

The  provision  goes  on  to  state  that,  for  purposes  of  the  section,  “a  non‐marital 

child  .  .  .  shall  be  considered  an  after‐born  child  .  .  .  where  paternity  is  established 

pursuant to [S]ection 4‐1.2.”    Id. § 5‐3.2(b) (emphasis added).    The most natural 

reading  of  this  definitional  provision  (as  with  our  interpretation  of  the 

interaction between Sections 4‐1.1(c) and 4‐1.2) is that a non‐marital child is thus 

also included in the class of after‐born children—who are children born “during 

the testator’s lifetime or in gestation at the time of the testator’s death”—so long 

as paternity can be established under the rules provided in Section 4.1‐2.     

        But,  under  MacNeil’s  reading,  Section  4‐1.2  operates  to  permit  a  genetic 

child  born  long  after  his  or  her  father’s  death  to  inherit.    Under  this  view,  the 

definition  provided  in  Section  5‐3.2(b)  descends  into  logical  impossibility:  an 

“after‐born  child”  is  both  a  “child  of  the  testator  born  during  the  testator’s 

lifetime or in gestation at the time of the testator’s death” and a child born long 




                                                  19 
after the testator has passed away.6    Thus, by ignoring the effect of her reading 

on  other  statutory  provisions  incorporating  Section  4‐1.2,  MacNeil  muddies  the 

“clear  and  unambiguous”  meaning  of  a  section  of  the  statute  which,  it  bears 

repeating,  nowhere  permits  a  posthumously  conceived  child  to  inherit.    See 

People v. Pabon, 28 N.Y.3d 147, 152 (2016). 

                                         *      *      * 

       In  Capato,  the  Supreme  Court  observed  that  the  Social  Security  Act  was 

designed specifically to “provide dependent members of a wage earner’s family 

with  protection  against  the  hardship  occasioned  by  the  loss  of  the  insured’s 

earnings”—a  specific  hardship  to  which  those  conceived  after  the  death  of  the 

wage  earner,  and  thus  never  reliant  on  his  support,  are  not  subject.    132  S.  Ct. 

at 2032.    Citing  the  fact  that  “[i]ntestacy  laws  in  a  number  of  States  .  .  .  do 

provide for inheritance by posthumously conceived children,” the Court noted in 

Capato  that  “the  intestacy  criterion  yields  benefits  to  some  children  outside  the 

Act’s  central  concern.”    Id.    The  Court  concluded,  however,  that  “[i]t  was  .  .  . 

Congress’  prerogative  to  legislate  for  the  generality  of  cases  .  .  .  by  employing 

       6  And  if  MacNeil  would  argue  that  Section  4‐1.2  operates  differently  when 
incorporated into Section 5‐3.2(b) than it does in the intestacy context, she fails to either 
provide  any  textual  evidence  in  support  of  that  proposition  or  answer  the  further 
question  why,  in  the  absence  of  statutory  language  indicating  otherwise,  Section  4‐1.2 
should operate differently in these two contexts.   


                                               20 
eligibility  to  inherit  under  state  intestacy  law  as  a  workable  substitute  for 

burdensome  case‐by‐case  determinations  whether  the  child  was,  in  fact 

dependent on her father’s earnings.”    Id.     

      Here,  we conclude  that  New York’s  intestacy  law,  as  it  existed  in  2013  at 

the  time  of  the  agency’s  final  determination,  did  not  permit  children  conceived 

posthumously  to  inherit  via  intestacy.    This  determination,  which  requires  the 

further  conclusion  that  the  MacNeil  twins’  applications  for  benefits  were 

properly  denied,  is  dispositive  of  the  present  appeal.    Having  considered  the 

remainder of MacNeil’s arguments and finding them to be without merit, and for 

the foregoing reasons, we AFFIRM the judgment of the district court. 




                                           21 
GERARD E. LYNCH, concurring:

       I concur fully in Judge Livingston’s thorough and detailed opinion, which

accurately explains the law governing this case. As the panel opinion demonstrates, the

denial of the MacNeil children’s application for survivors’ benefits follows inexorably

from two clear legal rules: First, the Social Security Act defines eligible children by

reference to state intestacy law. And second, New York intestacy law does not now, and

never has, permitted intestate inheritance by children conceived long after the death of

a parent. I write separately only to note some additional facts about the case, and to

suggest that Congress may wish to take up the unique problem it poses.

       First, the facts. The claimant children are the product of a combination of a

moving romantic connection and modern reproductive technology. As the panel

opinion describes, Sharon MacNeil married her college sweetheart not long after their

graduation. Shortly thereafter, Eric MacNeil was diagnosed with a dangerous cancer.

The couple were deeply committed to each other, however, and discussed their hopes

for having children together. They determined to preserve Eric’s sperm, against the

possibility that his cancer treatment would either fail, or, if it succeeded in saving his

life, render him infertile. When Eric learned that his death was inevitable, he gave his

wife permission to use the preserved sperm if she decided to have his children after his

death, and took what limited steps were in his power to provide some financial support

to his wife and to any children of his that she might bear, including making them the
beneficiaries of a life insurance policy. Eric MacNeil died at twenty-four, barely a year

and a half into his marriage.

       Needless to say, in the wake of her young husband’s death, dealing with her

grief, struggling with limited financial resources, and enduring the loss of both of her

parents in the next few years, for some time Sharon MacNeil felt unable to undergo the

expensive and difficult process of in vitro fertilization or to raise children as a single

parent. Instead, she returned to school, obtained an advanced degree, and went to

work. But her desire to have children – her late husband’s children – remained with her

over years of struggle and saving. Eleven years after Eric’s death, Sharon began the

process of in vitro fertilization of her eggs with Eric’s sperm and implantation of the

resulting embryos. The procedure was successful: Sharon became pregnant, carried two

babies to term, and gave birth to the twins whose claims are before the Court.

       The MacNeils’ story, though commenced in sadness, is one of love, commitment,

and determination. It is also a story of modern scientific accomplishment. Although the

possibilities opened up by assisted reproductive technology are by now well established

and even familiar, they would have been utterly unimaginable to the drafters of the

Social Security Act in the depths of the Great Depression over 80 years ago.

       Second, the suggestion. As noted, the Congress that adopted the Social Security

Act, and thereby provided for benefits for orphaned children, had no intentions



                                               2
whatever with respect to children conceived (as opposed to born) posthumously, because

such conception was unimaginable at the time. In undertaking to define which children

were eligible for benefits, a principal concern was drawing lines with respect to non-

marital children: specifically, how could such children demonstrate their “dependence”

on a deceased parent such that their entitlement to survivors’ benefits could be

established? It was eminently reasonable for Congress, concerned primarily with the

larger outlines of the complex social security program, to defer this question to the law

of the states, which had, and still have, primary responsibility for family law, and had

already developed a set of “legitimacy” laws to answer that question in the inheritance

context. And the choice to rely on state intestacy laws appears to have stood the test of

time; there is little evidence of controversy, difficulties, or complex litigation deriving

from that decision over the years.

       The rise of scientifically-assisted reproduction technologies may, however, have

opened a fissure between the policies of the Social Security Act and those of intestate

succession in the small category of cases like the present one. As the panel opinion

discusses, New York has recently changed its inheritance laws to confer succession

rights on posthumously conceived children under limited circumstances, and in

particular only when such children are born within a relatively short period after the

death of the intestate parent. Imposing a strict time-limit is an eminently practical



                                              3
decision in the inheritance context. As the Court notes, estates cannot be held open

indefinitely (delaying distribution to existing heirs and incurring administrative

expenses) against the possibility of the birth of additional heirs years in the future, nor is

it practical to distribute an estate to existing heirs but reclaim the assets and unscramble

the distributions through further litigation years later at the behest of after-born heirs.

But those considerations are not relevant to the functioning of the Social Security Act.

       The panel opinion notes another policy that may dovetail with those concerns,

however. Citing the Supreme Court’s opinion in Astrue v. Capato, 566 U.S. 541, 132 S. Ct.
2021 (2012), the panel suggests that Congress may have been concerned only with

protecting “dependent members of a wage earner’s family with protection against the

hardship occasioned by the loss of the insured’s earnings,” id. at 2032 (internal brackets

and quotation marks omitted), a hardship which the Court suggested is not experienced

by “those conceived after the death of the wage earner, and thus never reliant on his

support,” Panel op. at 20, citing id.

       That is perhaps a reasonable view. Certainly the original drafters of the Act were

concerned about children who did enjoy a parent’s financial support for some period of

time (or, in the “pregnant widow” scenario, were at least conceived with that

expectation), and then were deprived of that support by the parent’s untimely death.

But again, Congress had no occasion at the time to think of children in the situation of



                                              4
the MacNeil twins.

       It is perhaps unduly narrow, however, to consider that children such as the

claimants here are somehow not financially burdened by the death of their biological

father, simply because it occurred long before they were born. Surely, if Eric MacNeil

had lived, his children would have benefitted from his earning power. And equally

surely, the existing children are in a less secure financial position than they would be if

their father were alive to contribute to their support. Indeed, it would be entirely

reasonable for a person, anticipating that problem, to purchase insurance for the

purpose of supporting his or her offspring in the event of premature death, whether or

not he or she already had children or had yet developed a significant earning capacity.

In the present case, Eric made the same effort: the record indicates that Eric told his wife

to use the proceeds of his life insurance policy to support any children she conceived

after his death. In the same spirit, it is not clear that social insurance should exclude the

possibility of paying benefits on the basis of the insured’s earnings record to children

who are conceived after the insured’s death.1



       1
          Of course, the social security system is, in fact, a “trust fund financed, in large part, by
taxes levied on the wage earners who are the primary beneficiaries of the fund,” rather than a
traditional form of insurance. See Califano v. Jobst, 434 U.S. 47, 52 (1977); see also Nat’l Fed’n
of Indep. Bus. v. Sebelius, 567 U.S. 519, 595 (2012) (describing social security as a “tax-and-
spend” program). Nevertheless, the program has long been pitched to voters as comparable to
insurance insofar as it extends an entitlement to benefits to people who pay into the system. See,
e.g., Califano v. Goldfarb, 430 U.S. 199, 208 (1977) (plurality opinion) (describing the social
security system as a “program of social insurance”).

                                                  5
       Of course, I am in no position to assess whether doing so would be good or bad

policy. It is the role of Congress, and not of the courts, to study the situation, assess the

costs and benefits of providing such coverage, and weigh the complexities of dealing

with any program to provide for posthumously conceived children (how would such

children be defined, independently of state intestate succession law? how would the

biological children of married parents like Eric MacNeil be distinguished from the

biological offspring of an insured donor to a sperm bank? would it matter if the children

were born into a two-parent household and adopted by the surviving parent’s spouse?).

Perhaps it would be reasonable to leave the law unchanged, adhering to the advantage

of a clear and simple rule that provides for the originally intended class of orphaned

children, rather than to attempt to create a more complicated program for the relatively

few (but increasing number of) children in the situation of the present claimants. I do

not have any settled view about whether it wold be practical or desirable social or fiscal

policy to provide a special rule for posthumously conceived children – and if I did, it

would not be my role to promote it, and there would be little reason for Congress to

attend to it.

       But I do know that there is no evidence that Congress has ever considered or

addressed the new possibilities created by assisted reproductive technology in this

context, and I think it is a mistake to pretend that anything in the original intentions of



                                              6
Congress in adopting the Social Security Act tells us what the long-deceased drafters of

the Act would have thought about this case, or what a present or future Congress

would conclude if it studied the question. Moreover, it is tolerably clear to me that this

is an instance in which there are entirely sound reasons for states to utilize restrictive

rules in the context of intestacy, which reasons diverge from the considerations relevant

to the sound administration of the Social Security Act. It would therefore make sense, I

think, for the Social Security Administration, and members of the relevant

congressional committees and their staffs, to devote some thought to the issue.

       In the present case, however, we can only apply the law as it was written, and

under the law as written it is clear that Congress has not provided benefits for children

in the category of the MacNeil twins.




                                              7